Citation Nr: 1736872	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  08-06 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Pamela Walz, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Appellant and her daughter


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from January 1945 to August 1946 and from February 1951 to April 1951.  He died on January [redacted], 2005.  The appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied claims of entitlement to service connection for the cause of the Veteran's death, entitlement to nonservice-connected death pension benefits, and entitlement to accrued benefits which may have been pending at the time of death.

During the pendency of the appeal, in an August 2010 administrative decision, the RO determined that the appellant was not a surviving spouse of the Veteran for purposes of VA death benefits because they did not live together continuously from the date of marriage until the date of the Veteran's death.  

A Board hearing was scheduled at the RO in March 2011, but the appellant failed to appear.  As such, the appellant's Board hearing request was deemed withdrawn.  38 C.F.R. § 20.704(d).

In April 2011, the claim came before the Board, at which time the Board denied the appellant's claim of entitlement to recognition as the surviving spouse of the Veteran for purposes of VA death benefits on the merits based upon the evidence of record.  

In July 2011, the appellant's attorney communicated to the Board that neither the appellant nor the attorney had received notice of the personal hearing that had been scheduled for March 2011.  In essence, it was contended that the failure of the Board to reschedule the appellant for a hearing constituted a denial of due process.  See 38 C.F.R. § 20.904.  

By a decision dated October 2011, the Board vacated the April 2011 Board decision and remanded the claim to the RO to afford the appellant an opportunity to testify before the Board.

In February 2012, the appellant and her daughter testified before a Veterans Law Judge at a Travel Board hearing held at the Philadelphia RO.  The hearing transcript is associated with the claims folder.  The Veterans Law Judge who conducted the hearing is unavailable, and the appellant was notified of this by a May 2017 letter which advised her that if she did not respond within 30 days, the Board would assume that she did not want an additional hearing.  A response was not received.  Thus, the Board assumes that the appellant does not desire an additional hearing and will adjudicate the claims. 

In an April 2012 decision, the Board granted the appellant's claim of entitlement to recognition as the surviving spouse of the Veteran for purposes of VA death benefits.  The Board also remanded the appellant's claims of entitlement to service connection for the cause of the Veteran's death, entitlement to accrued benefits, and entitlement to nonservice-connected death pension benefits, which had been properly appealed to the Board.  

In November 2016, the appellant was awarded death pension benefits, effective October 1, 2010.

A supplemental statement of the case was most recently issued in November 2016 as to the remaining issues of entitlement to service connection for the cause of the Veteran's death and accrued benefits.  The case was returned to the Board for appellate consideration. 


FINDINGS OF FACT

1.  At the time of death, the Veteran was in receipt of service connection for residuals of a fracture of the left tibia, rated as 20 percent disabling.  

2.  The Veteran's death was caused by sepsis, due to or as a consequence of hypotension; the underlying causes of death were pneumonia and ulcers.  Other significant conditions contributing to death, but not resulting in the underlying causes of death, were coronary artery disease and acute renal failure.

3.  Sepsis, hypotension, pneumonia, and ulcers did not manifest during service.  Sepsis, hypotension, pneumonia, and ulcers are not attributable to service.

4.  A service-connected disability was not the principal or a contributory cause of the Veteran's death.

5.  The Veteran did not have any pending claims before VA at the time of his death. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2016).

2.  The requirements for payment of accrued benefits have not been met.  38 U.S.C.A. §§ 5101, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.1000 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  As this appeal concerns a claim for service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation (DIC) claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the appellant.  These letters satisfied the requirements of Hupp by notifying the appellant of the evidence and information to substantiate her claim for service connection for the cause of the Veteran's death on the basis of a service-connected disorder and on the basis of a disorder that is not yet service-connected.  The letters also informed her of her and VA's respective duties for obtaining evidence.  

The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Nonetheless, the United States Court of Appeals for Veterans Claims (Court) has held that where the law, and not the underlying facts or development of the facts are dispositive in a matter, the duty to notify and assist can have no effect on the appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  See also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive).  Indeed, that is the case with regard to the appellant's claim for accrued benefits, although the Board notes that adequate notice was provided, sufficient evidence was developed in this appeal, and no further development is required.

VA also has a duty to assist an appellant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  The claims file contains the Veteran's available service treatment records, reports of VA post-service treatment, and the appellant's own statements in support of her claim.  

The Federal Circuit has held that the general duty to assist provision, 38 U.S.C. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348.  

Here, no medical opinion was obtained responsive to the claim for service connection of the Veteran's death.  An opinion was not required regarding the claim for service connection for the cause of the Veteran's death, as the weight of the evidence demonstrates that there was no related disease or injury during service.  Likewise, as will be explained below, the Veteran did not have any pending claims at the time of his death.  For these reasons, a remand to obtain a medical opinion is not required with respect to the claim for service connection for the cause of the Veteran's death and the claim for accrued benefits.  

Service Connection for Cause of Death

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5 (2016). 

A veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a) (2016).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2016). 

A contributory cause of death is inherently one that is not related to the principal cause.  In order for a service-connected disability to be determined as a contributory cause of a veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2016).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As cardiovascular-renal disease is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

At the time of his death, the Veteran was in receipt of service connection for residuals of a fracture of the left tibia, rated as 20 percent disabling.  

The Veteran died in January 2005.  The death certificate indicates that the immediate cause of death was sepsis due to or as a consequence of hypotension.  Underlying causes of death were listed as pneumonia and ulcers.  Coronary artery disease and acute renal failure were listed as significant conditions contributing to the Veteran's death, but not resulting in the underlying causes of death.

There is no evidence of sepsis due to or as a consequence of hypotension due to or as a consequence of pneumonia and ulcers in service; there was also no evidence of coronary artery disease or acute renal failure in service.  The Board acknowledges that the Veteran was treated for bronchial pneumonia in February 1945, but points out that his July 1946 separation examination indicates that all systems were normal.  Likewise, January 1951 and April 1951 examination reports indicate that all systems were normal.  

VA treatment records dated at intervals from 2000 through the Veteran's death in 2005 show a history of treatment for hypertension, diabetes mellitus, urinary retention, congestive heart failure, benign prostatic hyperplasia, chronic renal insufficiency, hypercholesterolemia, latent untreated syphilis, and cocaine abuse.  Terminal hospitalization records indicate that the Veteran was treated for methicillin-resistant staphylococcus species sepsis, due to untreated pressure ulcers; the Veteran was also treated for hospital-acquired pneumonia and respiratory failure.

Based on the foregoing, the Board finds that entitlement to service connection for the cause of the Veteran's death cannot be granted in this case.  As noted above, the evidence indicates that sepsis, hypotension, pneumonia, pressure ulcers, coronary artery disease, and renal failure did not manifest in service or within one year of separation.  Likewise, the Veteran's terminal hospitalization records indicate that the Veteran's pneumonia and pressure ulcers were acquired during his hospitalization for hypothermia with bilateral pleural effusions and chronic renal failure.  

The Board acknowledges that the Veteran was treated in service for bronchial pneumonia, in February 1945, but points out that the July 1946, January 1951, and April 1951 military examination reports reflect that all systems were normal, and that there were no residuals of the bronchial pneumonia.  The appellant does not assert, and the medical evidence does not show, a relationship between the Veteran's in-service bronchial pneumonia and the hospital acquired pneumonia prior to his death. Additionally, post-service treatment records and the Veteran's death certificate do not establish that the sepsis and hypotension that caused the Veteran's death is in any way related to the Veteran's periods of active duty.  

To the extent that the appellant asserts that the Veteran's death from sepsis and hypotension, and/or the underlying causes of pneumonia and pressure ulcers, and/or the contributing conditions of coronary artery disease and acute renal failure, the Board finds that this argument is misplaced.  The Board notes that the appellant has submitted no medical evidence or argument to support this assertion, and there is nothing in the record to support her assertions.  In short, there is no medical or lay evidence demonstrating a relationship between the Veteran's death from sepsis and his periods of active duty, including a service-connected disability.  Therefore, the Board finds that the criteria to establish service connection have not been met.  

There is also no indication that the Veteran's service-connected residuals of a fracture of the left tibia are in any way causally related to his death from sepsis, due to or as a consequence of  hypotension, or the underlying causes of pneumonia and ulcers.  There is also no indication that the Veteran's service-connected residuals of a fracture of the left tibia were causally related to his coronary artery disease and acute renal failure.  In this regard, the Board points out that the Veteran's death certificate makes no mention of the Veteran's periods of active duty as an underlying or contributory cause of death.  Likewise, the Veteran's terminal records do not reflect any such relationship between the Veteran's periods of active duty and his death from sepsis, due to or as a consequence of hypotension, pneumonia, and ulcers.  

Given the absence of any evidence of the Veteran's immediate causes of death (sepsis and hypotension), underlying causes of death (pneumonia and pressure ulcers), or and significant contributing conditions contributing to death (coronary artery disease and acute renal failure), for many years following separation from service, and in the absence of any competent medical evidence that his death from sepsis is in any way related to an in-service injury or disease, the preponderance of the evidence is against the claim for service connection of the Veteran's death.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

Accrued Benefits

Under 38 C.F.R. § 3.1000, certain eligible individuals, including a Veteran's surviving spouse, may be paid periodic monetary benefits authorized by VA law to which a payee was entitled - and which are due and unpaid - at the time of his or her death under existing ratings or based on evidence in the file or constructively of record at the time of his or her death.  See 38 U.S.C.A. § 5121(a).  Pertinent to this claim, in certain cases a portion of such accrued benefits may be paid as necessary to reimburse the person who bore the expense of last sickness or burial.  38 C.F.R. § 3.1000(a)(5).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Federal Circuit held that, for an eligible person to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  See Zevalkink v. Brown, 102 F.3d 1236   (Fed Cir. 1996) (holding that a consequence of the derivative nature of an accrued benefits claim is that, without the veteran having a claim pending at time of death, the eligible survivor (in this case a surviving spouse) has no claim upon which to derive his or her own application).  The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).

A recent change to VA law also allows a person eligible to receive accrued benefits to instead substitute himself or herself as the claimant for the purpose of processing any claims pending at the time of the Veteran's death to completion. See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).

The record shows that at the time of the Veteran's death in January 2005, he did not have any pending claims.

Because the Veteran did not have any pending claims when he died, entitlement to accrued benefits may not be granted as a matter of law.  See 38 C.F.R. § 31000; Jones, 136 F.3d at 1299.  By the same token, there were no pending claims for which the appellant could substitute herself as a claimant.  See 38 U.S.C.A. § 5121A.  Consequently, entitlement to accrued benefits is denied.


ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to accrued benefits is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


